DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 21-25 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the first portion of the work function tuning layer comprises an upper portion, and a lower portion directly underlying and overlapped by the upper portion, and the upper portion is removed by the thinning, and the lower portion remains after thinning” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 24 recites “wherein when the first portion of the work function comprises an upper portion and a lower portion directly underlying and overlapped by the upper portion, and 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 21 recites “removing the first portion of the work function tuning layer, after the first portion of the work function tuning layer is removed, thinning a portion of the barrier layer; depositing a work function layer over the first portion of the barrier layer; and after the first portion of the work function tuning layer is removed, the first portion of the work function layer is thinned”.  The Examiner would like to know how the first portion of the work function tuning layer can be thinned if it has already been removed.  Claims 22-25 inherit these deficiencies due to their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-15 and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Tsai) (US 2017/0032972 A1) in view of Chen et al. (Chen) (US 10,049,940 B1) in view of Cabral, Jr. et al. (Cabral, Jr.) (US 2014/0106531 A1).
In regards to claim 1, Tsai (Figs. 10-17, 19 and associated text and items) discloses a method comprising: forming a gate dielectric (item 94) comprising a first portion extending on a first semiconductor region (item 72); forming a barrier layer (items 96, 98 or 96 plus 98) comprising a first portion extending over the first portion of the gate dielectric (item 94); forming a first work function tuning layer (item 100) comprising a first portion over the first portion of the barrier layer (items 96, 98 or 96 plus 98); removing the first portion of the first work function tuning layer (item 100), wherein the first portion of the first work function tuning layer (item 100) extends into a trench (shown but not labeled, Fig. 10) between gate spacers (item 82); thinning the first portion of the barrier layer (items 96, 98 or 96 plus 98); and forming a work function layer (items 104) over the first portion of the barrier layer (items 96, 98 or 96 plus 98), but does not specifically disclose a first bottom part of the first portion of the work function tuning layer at a bottom of the trench is removed; wherein a second bottom part of the barrier layer at the bottom of the trench is thinned.
(Figs. 7-13 and associated text) discloses wherein the first portion of the first work function tuning layer (item 130, Fig. 8) extends into a trench (item 116a) between gate spacers (item 112), and a first bottom part of the first portion of the work function tuning layer (item 130) at a bottom of the trench (item 116a) is removed; thinning the first portion of the barrier layer (item 126); wherein a second bottom part of the barrier layer (item 126) at the bottom of the trench (item 116a) is thinned (item 126 becomes 126A with roughened surface 125, column 9, lines 1-44).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Chen for the purpose of effective work function tuning and requirements (col. 9, lines 40-44).
Tsai as modified by Chen but does not specifically disclose doping a doping element into the first work function tuning layer.
In regard to claim 1, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses doping a doping element into the first work function tuning layer (item 15).
In regards to claim 2, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses wherein the first work function tuning layer (item 15) comprises titanium nitride (paragraph 36), and the doping element comprises aluminum (paragraphs 36).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Cabral Jr. for the purpose of effective work function tuning.
	In regards to claim 4, Cabral Jr. (paragraphs 34-36, Figs. 4B, 5B and associated text) discloses wherein the doping the doping element (aluminum) is performed after the first work function tuning layer (item 15) is deposited.
	In regards to claims 5 and 12, Tsai (Figs. 10-17, 19 and associated text and items) as modified by Chen and Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text, doping with aluminum) discloses wherein the doping the aluminum (items 251, 265) into the first titanium nitride layer (item 244) comprises thermally soaking the first titanium nitride layer (item 244) in an aluminum-containing gas (paragraphs 36-40).
	In regards to claim 6, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein the gate dielectric (item 94) further comprises a second portion extending on a second semiconductor region (item 72), the barrier layer (items 96, 98 or 96 plus 98) further comprises a second portion extending over the second portion of the gate dielectric (item 94), and the first work function tuning layer (item 100) further comprises a second portion extending over the second portion of the barrier layer (items 96, 98 or 96 plus 98), and wherein when the first portion of the first work function tuning layer (item 100) is removed, the second portion of the first work function tuning layer (item 100) is protected by an etching mask (item 102) from being removed.
	In regards to claim 7, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein when the first portion of the barrier layer (item 96, 98 or 96 plus 98) is thinned, the second portion of the barrier layer (item 96, 98 or 96 plus 98) is protected by the second portion of the first work function tuning layer (item 100).
	In regards to claim 8, Tsai (Figs. 10-17, 19 and associated text and items) discloses before the first work function tuning layer (item 104) is formed, forming a second work function tuning layer (item 100); and after the second work function tuning layer (item 100) is formed, patterning the second work function tuning layer (item 100) to remove a portion of the second work function tuning layer (item 100) overlapping the first portion of the barrier layer (item 96, 98 or 96 plus 98).  
	In regards to claim 9, Tsai (Figs. 9-17, 19 and associated text and items) discloses a method comprising: removing a first dummy gate stack (items 76 plus 78 plus 80, Fig. 9) and a second dummy gate stack (items 76 plus 78 plus 80, Fig. 9) to form a first trench (shown but not labeled, Fig. 10) and a second trench (shown but not labeled, Fig. 10), respectively, in a dielectric layer (item 90), wherein the first trench (shown but not labeled, Fig. 10) and the second trench (shown but not labeled, Fig. 10) are in a first transistor region (items 200, 300, 400, or 500) and a second transistor region (items 200, 300, 400, or 500), respectively; depositing a barrier layer (item 96, 98 or 96 plus 98) comprising a first portion and a second portion extending into the first trench (shown but not labeled, Fig. 10) and the second trench (shown but not labeled, Fig. 10), respectively; depositing a first titanium nitride layer (item 100) comprising a first portion and a second portion overlapping the first portion and the second portion, respectively, of the barrier layer (item 96, 98 or 96 plus 98); removing the first portion of the first titanium nitride layer (item 100), and leaving the second portion of the first titanium nitride layer (item 100) unremoved; partially etching the barrier layer (item 96, 98 or 96 plus 98) to reduce a thickness of the first portion of the barrier layer (item 96, 98 or 96 plus 98), wherein the second portion of the barrier layer (item 96, 98 or 96 plus 98) is protected by the second portion of the first titanium nitride layer (item 100); and forming a work function layer (item 104) comprising a first portion (item 96, 98 or 96 plus 98), and a second portion contacting the second portion of the first titanium nitride layer (item 100), but does not specifically disclose wherein an entirety of the first portion of the first titanium nitride layer in the first trench is removed and leaving the second portion of the first titanium nitride layer in the second trench is left unremoved.; partially etching the barrier layer at a bottom of the first trench to reduce a thickness of the first portion of the barrier layer.  Examiner notes the Applicant has not given a special definition to the word “contacting”, therefore certain features can be “directly” or “indirectly” contacting.  
	Chen (Figs. 7-13 and associated text) discloses wherein an entirety of the first portion of the first titanium nitride layer (item 130) in the first trench (item 116a) is removed and leaving the second portion of the first titanium nitride layer (item 130) in the second trench (item 116b) is left unremoved (Fig. 9); partially etching the barrier layer (item 126 which becomes 126A) at a bottom of the first trench (item 116a) to reduce a thickness of the first portion of the barrier layer (item 126 which becomes 126A, col. 9, lines 1-44).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Chen for the purpose of effective work function tuning and requirements (col. 9, lines 40-44).
	Tsai as modified by Chen does not specifically disclose doping aluminum into the first titanium nitride layer.
	In regards to claim 9, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses disclose doping aluminum into the first titanium nitride layer (item 15).

	In regards to claim 10, Tsai Figs. 10-17, 19 and associated text and items) discloses wherein the barrier layer (item 96, 98 or 96 plus 98) further comprises a third portion in a third transistor region (items 200, 300, 400 or 500), and the first titanium nitride layer (item 104) further comprises a third portion over the third portion of the barrier layer (item 96, 98 or 96 plus 98), and the method further comprises: before the first titanium nitride layer (item 104) is formed, depositing a second titanium nitride layer (item 100) comprising a first portion, a second portion, and a third portion overlapping the first portion, the second portion, and the third portion, respectively, of the barrier layer (item 96, 98 or 96 plus 98); and before the first titanium nitride layer (item 104) is formed, removing the first portion and the second portion of the second titanium nitride layer (item 100).
	It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 
USPQ 8).  
	In regards to claim 11, Tsai Figs. 10-17, 19 and associated text and items) discloses where no aluminum is doped into the second titanium nitride layer before the first titanium layer is formed.
	In regards to claim 13, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein the partially etching the barrier layer (item 96, 98 or 96 plus 98) is performed using a metal-chloride gas (paragraphs 64-70).
	In regards to claim 14, Tsai (Figs. 10-17, 19 and associated text and items) discloses wherein in the partially etching the barrier layer (item 96, 98 or 96 plus 98), the thickness of the first portion of the barrier layer (item 96, 98 or 96 plus 98) reduced by a percentage in a range between about 50 percent and about 90 percent, but does not specifically disclose that the thickness of the first portion of the barrier layer at the bottom of the first trench is reduced by a percentage in a range between about 50 percent and about 90 percent.
	Chen (Figs. 7-13 and associated text) discloses wherein in the partially etching the barrier layer (126 which becomes 126A), the thickness of the first portion of the barrier layer (item 126 which becomes 126 A) at the bottom of the first trench is reduced by a percentage in a range between about 50 percent and about 90 percent (col. 9, lines 15-44).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Chen for the purpose of effective work function tuning and requirements (col. 9, lines 40-44).
	In regards to claim 15, Tsai (paragraphs 64-70, Figs. 10-17, 19 and associated text and items) discloses wherein during the partially etching the barrier layer (item 96, 98 or 96 plus 98), the second portion of the first titanium nitride layer (item 100) is exposed to a same etching gas for etching the barrier layer (item 96, 98 or 96 plus 98).
	In regards to claim 21, Tsai (Figs. 10-17, 19 and associated text and items) discloses a method comprising: forming a barrier layer (item 96, 98 or 96 plus 98) comprising a first portion on a first semiconductor fin (item 72); depositing a work function tuning layer (item 100) comprising a first portion over the first portion of the barrier layer (item 96, 98 or 96 plus 98); after the work function tuning layer (item 100) is deposited,; removing the first portion of the work function tuning layer (item 100); after the first portion of the work function tuning layer (item 100) is removed, thinning the first portion of the barrier layer (item 96, 98 or 96 plus 98); and forming a work function layer (item 100) over the first portion of the barrier layer (item 96, 98 or 96 plus 98), and the first portion of the work function layer (item 104) is deposited , performing a planarization process to remove portion of the barrier layer (item 96, 98 or 96 plus 98) and the work function layer (item 104) to form a replacement gate, but does not specifically disclose removing the first portion of the work function tuning layer; and after the first portion of the work function is removed, the first portion of the work function tuning layer is thinned.
Chen (Figs. 7-13 and associated text) discloses wherein the first portion of the first work function tuning layer (item 130, Fig. 8) extends into a trench (item 116a) between gate spacers (item 112), and a first bottom part of the first portion of the work function tuning layer (item 130) at a bottom of the trench (item 116a) is removed; thinning the first portion of the barrier layer (item 126); wherein a second bottom part of the barrier layer (item 126) at the bottom of the trench (item 116a) is thinned (item 126 becomes 126A with roughened surface 125, column 9, lines 1-44).  
(col. 9, lines 40-44).
	Tsai as modified by Chen does not specifically disclose thermal soaking the work function tuning layer in an aluminum-containing gas.
In regard to claim 21, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses doping a doping element (aluminum) into the first work function tuning layer (item 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai as modified by Chen with the teachings of Cabral Jr. for the purpose of effective work function tuning.
	In regards to claim 22, Chen (Figs. 7-13 and associated text) discloses wherein the removed first portion of the work function tuning layer (item 130) comprises a portion extending to a bottom of a trench (item 116a) between opposing gate spacers (item 112).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsai with the teachings of Chen for the purpose of effective work function tuning and requirements (col. 9, lines 40-44).
	In regards to claim 23, Tsai Figs. 10-17, 19 and associated text and items) discloses wherein the barrier layer (item 96, 98 or 96 plus 98) further comprises a second portion extending on a second semiconductor fin (item 72 in another region), and the work function (item 100) further comprises a second portion extending over the second portion of the barrier layer (item 96, 98 or 96 plus 98), and wherein when the first portion of the work function tuning layer (item 100) is removed, the second portion of the work function tuning layer (item 100) is protected by an etching mask (item 102) from being removed.
	In regards to claim 24, Tsai Figs. 10-17, 19 and associated text and items) as modified by Chen (Figs. 7-13 and associated text) discloses wherein when the first portion of the work function comprises an upper portion and a lower portion directly underlying and overlapped by the upper portion, and the upper portion is removed by the thinning, and the lower portion remains after the thinning.
	In regards to claim 25, Tsai Figs. 10-17, 19 and associated text and items) discloses wherein the barrier layer (item 96, 98 or 96 plus 98) is thinned using a metal-chloride gas.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Tsai) (US 2017/0032972 A1) in view of Chen et al. (Chen) (US 10,049,940 B1) in view of Cabral, Jr. et al. (Cabral, Jr.) (US 2014/0106531 A1) as applied to claims 1, 2 and 4-15 above and further in view of Feller et al. (Feller) (US 2006/0097347 A1).
In regards to claim 3, Tsai as modified by Chen and Cabral Jr. discloses all the limitations except wherein the doping the doping element (items 251, 265) comprises in-situ doping aluminum.
Feller (paragraph 33) discloses in-situ doping aluminum.
(paragraph 33).
Claim 1, 2, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen) (US 10,049,940 B1) in view of Cabral, Jr. et al. (Cabral, Jr.) (US 2014/0106531 A1).
	In regards to claims 1, 2, 9 and 21, Chen (Figs. 3-13 and associated text and items) disclose all the limitations above except doping a doping element into the work function tuning layer; wherein the first work function tuning layer comprises titanium nitride, and the doping element comprises aluminum; disclose doping aluminum into the first titanium nitride layer; thermal soaking the work function tuning layer in an aluminum-containing gas.
In regard to claims 1, 2, 9 and  21, Cabral Jr. (paragraph 36, Figs. 4B, 5B and associated text) discloses doping a doping element into the first work function tuning layer (item 15); wherein the first work function tuning layer (item 15) comprises titanium nitride (paragraph 36), and the doping element comprises aluminum (paragraphs 36); doping aluminum into the first titanium nitride layer (item 15); doping a doping element (aluminum) into the first work function tuning layer (item 15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Chen with the teachings of Cabral Jr. for the purpose of effective work function tuning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 1, 2021